Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the Department of Motor Vehicles, dated November 20, 1979, which affirmed a determination made after an administrative hearing finding petitioner guilty of speeding in violation of section 1180 of the Vehicle, and Traffic Law and fining him. Determination confirmed and proceeding dismissed on the merits, with costs. We find that the determination of the Administrative Adjudication Bureau is supported by substantial evidence. Titone, J. P., Lazer, Gulotta and Martuscello, JJ., concur.